ACCEPTED
                                                                                           03-14-000801-CV
                                                                                                    5899750
                                                                                 THIRD COURT OF APPEALS
July 7, 2015                                                                                AUSTIN, TEXAS
                                                                                        7/1/2015 1:15:52 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                             NO. 03-14-000801-CV
                         In the Third Court of Appeals
                                 Austin, Texas              RECEIVED IN
                                                       3rd COURT OF APPEALS
    THE UNIVERSITY OF TEXAS SYSTEM AND THE UNIVERSITY OF TEXAS       DALLAS
                                                                 ATTEXAS
                                                           AUSTIN,
                                    Appellants,        7/1/2015 1:15:52 PM
                                        v.               JEFFREY D. KYLE
           KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS  Clerk
                                     Appellee,
                                        v.
                             MARILYN CAMERON
                               Intervenor/Appellee.

          On Appeal from the 345th Judicial District Court of Travis County, Texas
                       Trial Court Cause No. D-1-GN-11-001923
                  The Honorable Stephen Yelenosky, Judge Presiding


                                 APPELLANTS’ REPLY BRIEF


     KEN PAXTON                               H. MELISSA MATHER
     Attorney General of Texas                Assistant Attorney General
                                              State Bar No. 24010216
     CHARLES E. ROY                           Financial Litigation, Tax, and
     First Assistant Attorney General         Charitable Trusts Division
                                              P.O. Box 12548 (MC 017-6)
     JAMES E. DAVIS                           Austin, Texas 78711-2548
     Deputy Attorney General for              Telephone: (512) 475-2540
     Defense Litigation                       Facsimile: (512) 477-2348
                                              melissa.mather@texasattorneygen-
     ROBERT O’KEEFE                           eral.gov
     Division Chief                           Counsel for Appellants,
     Financial Litigation, Tax,               The University of Texas System and
     and Charitable Trusts Division           The University of Texas at Dallas



                           ORAL ARGUMENT REQUESTED
                                       TABLE OF CONTENTS

TABLE OF CONTENTS ..................................................................................... II

TABLE OF AUTHORITIES ............................................................................... III

ARGUMENT ......................................................................................................... 2

   I.     THE ATTORNEY GENERAL CONCEDES THAT HIS MOTION IS ONE FOR
          TRADITIONAL SUMMARY JUDGMENT, AND HAS FAILED TO MEET THAT

          STANDARD HERE . ......................................................................................... 2

   II.    THE ATTORNEY GENERAL’S NARROW READING OF INDUSTRIAL
          FOUNDATION IS INCONSISTENT WITH RECENT                           OPINIONS FROM

          THE TEXAS SUPREME COURT EXPANDING PRIVACY-RELATED

          EXEMPTIONS UNDER THE PIA. ...................................................................... 4

   III. CONSIDERATION OF ADDITIONAL LEGAL ARGUMENTS NOT RAISED
          OR AVAILABLE BELOW IS PROPER IN THIS CASE. ............................................ 10

PRAYER............................................................................................................... 13

CERTIFICATE OF COMPLIANCE .................................................................... 15

CERTIFICATE OF SERVICE.............................................................................. 15




                                                          II
                              TABLE OF AUTHORITIES

                                             Cases

Centeq Realty, Inc. v. Siegler, 899 S.W.2d 195, 197 (Tex. 1995) --------------------------------2
Hubert v. Harte-Hanks Tex. Newspapers, Inc., 652 S.W.2d 546
 (Tex. App. - Austin 1983, writ ref’d n.r.e.) -------------------------------------------- 7, 8, 9
Indus. Found. of the S. v. Tex. Indus. Acc. Bd., 540 S.W.2d 668
  (Tex. 1976) -------------------------------------------------------------------------------- passim
Johnson v. Sawyer, 47 F.3d 716 (5th Cir. 1995) ----------------------------------------- 8, 10, 11
King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2002) ------------------------------2
Nexstar Broad., Inc. v. Fidelity Communications Co., 376 S.W.3d 377, 381
 (Tex. App—Dallas 2012, no pet.) ------------------------------------------------------------4
Piper v. Dept. of Justice, 374 F. Supp. 2d 73, 78 (D.D.C. 2005) ----------------------------- 13
Tex. Dep’t of Pub. Safety v. Cox Tex. Newspapers, L.P., 343 S.W.3d 112
  (Tex. 2011) -------------------------------------------------------------------------------- passim
Tex. Home Mgmt., Inc. v. Peavy, 89 S.W.3d 30, 50 (Tex. 2002)--------------------------------4
Texas Comptroller of Public Accounts v. Attorney General of Texas,
  354 S.W.3d 336 (Tex. 2010) ------------------------------------------------------------ passim
Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010) ----------------------------- 13
Tyl. v. Paxton, No. 03-12-00747-cv, 2015 WL 410281
  (Tex. App. – Austin 2015, no pet.) ------------------------------------------------ 3, 4, 5, 11
                                            STATUTES

Tex. Gov’t Code § 552.001 et seq. -------------------------------------------------------- passim
Tex. Gov’t Code § 552.101 -----------------------------------------------------------7, 9, 10,12
Tex. Gov't Code § 552.102 -------------------------------------------------------------- 8, 9, 10
Tex. Gov't Code § 552.302 ----------------------------------------------------------------------4


                                                 III
                                              RULES

Tex. R. Civ. P. 166a(i) ----------------------------------------------------------------------------3
Tex. R. Civ. P. 483 (West 1946, repealed 1986) ----------------------------------------------9

                                          LEGISLATIVE
Tex. H.B. 1295, 84th Leg., R.S. --------------------------------------------------------------- 14




                                                 IV
                                NO. 03-14-000801-CV

                     In the Third Court of Appeals
                             Austin, Texas
THE UNIVERSITY OF TEXAS SYSTEM AND THE UNIVERSITY OF TEXAS AT DALLAS
                                Appellants,
                                    v.
       KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS
                                 Appellee,
                                    v.
                         MARILYN CAMERON
                           Intervenor/Appellee.

      On Appeal from the 345th Judicial District Court of Travis County, Texas
                   Trial Court Cause No. D-1-GN-11-001923
              The Honorable Stephen Yelenosky, Judge Presiding


                             APPELLANTS’ REPLY BRIEF


TO THE HONORABLE JUSTICES OF THE COURT:

      The rules governing summary judgments apply to every litigant in every case.

For the Attorney General to prevail on a traditional motion for summary judgment as

a defendant in this case, he would need to negate as a matter of law an element of the

University’s cause of action or establish as a matter of law an affirmative defense.

      Because the Attorney General has done neither, the trial court erred in granting

summary judgment in his favor, and that ruling should be reversed, with the case re-

manded for further proceedings, including a full trial on the merits.




                                            1
                                      ARGUMENT

I.   The Attorney General concedes that his motion is one for traditional sum-
     mary judgment, and has failed to meet that standard here.

     The Attorney General has failed to demonstrate as a matter of law that the excep-

 tions to disclosure raised by the University in its complaint could not be proved at trial,

 and therefore the Attorney General cannot prevail on a traditional motion for summary

 judgment. In his brief, the Attorney General recites the applicable summary judgment

 standard as follows: “A defendant seeking summary judgment must negate, as a matter

 of law, at least one element of each of the plaintiff’s theories of recovery, or plead and

 prove as a matter of law each element of an affirmative defense.” Appellee Br. 8 (citing

 Centeq Realty, Inc. v. Siegler, 899 S.W.2d 195, 197 (Tex. 1995)).

     The Attorney General makes no attempt to justify its motion as brought under the

 no-evidence standard of Tex. R. Civ. P. 166a(i), and does not recite or apply that stand-

 ard in his brief. See King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2002) (“A no

 evidence point will be sustained when (a) there is a complete absence of evidence of a

 vital fact, (b) the court is barred by rules of law or of evidence from giving weight to

 the only evidence offered to prove a vital fact, (c) the evidence offered to prove a vital

 fact is no more than a mere scintilla, or (d) the evidence conclusively establishes the

 opposite of the vital fact.”) (internal quotation marks and citation omitted). In fact, the

 entire import of the Attorney General’s brief seems to be that no assessment of any



                                               2
evidence, whether in favor of or opposed to the application of an exception to disclo-

sure, is required to dispose of the University’s case. See Appellee Br. 5 (“Comparing the

information protected in Industrial Foundation to this list of names results in only one

conclusion: the names of participants are not highly intimate or embarrassing private

information under the common-law privacy test.”) (citing Indus. Found. of the S. v. Tex.

Indus. Acc. Bd., 540 S.W.2d 668 (Tex. 1976)); Appellee Br. 8 (“Matters of statutory con-

struction are generally legal issues.”); Appellee Br.10 (“The Attorney General cannot be

required to produce evidence to show information is not excepted from disclosure by

common-law privacy.”).

    Essentially identical arguments were soundly rejected by this Court earlier this year

in Tyler v. Paxton, No. 03-12-00747-cv, 2015 WL 410281 (Tex. App. – Austin 2015, no

pet.) (unpublished), also a case brought under the Public Information Act (PIA). Tex.

Gov’t Code § 552.001 et seq. There the Court addressed competing motions for sum-

mary judgment, and found that the District Attorney for Victoria County, the entity

seeking to withhold information, had “failed to address” the relevant legal standard -

i.e., whether the DA had a “compelling reason” to withhold the documents under

Texas Government Code Section 552.302. For that reason, the DA’s motion was de-

nied. Tyler, 2015 WL 410281, at *4 (citing Tex. Home Mgmt., Inc. v. Peavy, 89 S.W.3d 30,

50 (Tex. 2002), for the proposition that a party does not meet its summary judgment

burden when it does not “assert or prove facts necessary to establish” a claim). The

Court then went on to address the Attorney General’s motion, and began by noting
                                            3
  that the “DA’s failure to affirmatively demonstrate a compelling reason, however, does

  not necessarily establish that the trial court was correct in granting the AG’s motion

  for summary judgment.” Tyler, WL 2015 410281, at *4. The court noted that the AG

  had argued that it was entitled to summary judgment because the DA “cannot demon-

  strate a compelling reason,” but the court found that such arguments could not estab-

  lish “as a matter of law that the exceptions asserted by the DA cannot be proven [at

  trial] to be compelling reasons.” Id. (citing Nexstar Broad., Inc. v. Fidelity Communications

  Co., 376 S.W.3d 377, 381 (Tex. App—Dallas 2012, no pet.)). Accordingly, the court

  affirmed the denial of the DA’s motion for summary judgment, and reversed the grant

  of summary judgment to the Attorney General, remanding the case for further pro-

  ceedings. Tyler, 2015 WL 410281, at *5. Clearly this Court can and does apply the

  standard rules of summary judgment to PIA cases, and to whatever extent the Attorney

  General attempts to imply otherwise in his brief, he is mistaken. See Appellee's Br. 9

  (asserting that the University's analysis "ignores the unique framework of a PIA case").

  Here, just as in Tyler, reversal of the order granting summary judgment to the Attorney

  General and remand is the proper result.

II.   The Attorney General's narrow reading of Industrial Foundation is incon-
      sistent with recent opinions from the Texas Supreme Court expanding pri-
      vacy-related exemptions under the PIA.

      The Attorney General asserts that he has met his summary judgment burden be-

  cause it must be obvious from any reading of Industrial Foundation that disclosing the


                                                4
identity of human research subjects participating in a social science study of terrorist

decision-making and behavior would not reveal “highly intimate” or “embarrassing”

facts about these individuals. Appellee Br. 5. For all the reasons cited in the University’s

opening brief, however, the Attorney General cannot establish this proposition without

some evidence demonstrating facts relevant to the legal standard announced in Industrial

Foundation. Appellant Br.11-13; Tyler, 2015 WL 410281, at *4 (reversing summary judg-

ment rendered in favor of the Attorney General because simply asserting that the with-

holding agency had not met its burden was not sufficient to establish that the Attorney

General’s was entitled to judgment as a matter of law).

    As described in the University’s opening brief, relevant facts include what the dis-

closure of the names would reveal, or could reveal, about the particular people whose

information might be disclosed; whether and to what extent reasonable people would

view this disclosure as revealing information that is “highly intimate” or “embarrass-

ing”; and also the extent of the potential consequences from disclosure, both for the

agency and for the particular individuals whose personal information is at stake. Ap-

pellant Br.11-12 (analyzing cases in which these factors were considered).

    In Tex. Dep’t of Pub. Safety v. Cox Tex. Newspapers, L.P., 343 S.W.3d 112 (Tex. 2011),

the Texas Supreme Court, in response to privacy concerns raised by the Texas Depart-

ment of Public Safety, created an entirely new exception to the disclosure requirements

of the PIA, and remanded the case to the trial court to apply that standard to the infor-

mation at issue, noting that the “dividing line between disclosure and restraint must be
                                             5
determined by proof.” Id. at 119. In Texas Comptroller of Public Accounts v. Attorney General

of Texas, 354 S.W.3d 336 (Tex. 2010) (“Comptroller v. AG”), the Court found that state

employees have a “nontrivial privacy interest” in their dates of birth, based not on

whether date of birth alone constitutes “highly intimate” or “embarrassing” infor-

mation, but based on a realistic analysis of modern methods of identity theft, the “reality

of technology” and an analysis of similar exemptions enacted by the legislature. Id. at

343-46.

       Even in Industrial Foundation itself, the Court announced the legal standard, and

then remanded for factual assessment based on that standard. See Indus. Found, 540
S.W.2d at 685-86 (“Since it appears that the trial court has not considered the individual

files which defendants allege are private, and since it clearly appears that some of these

files may contain personal information the publication of which would be highly objec-

tionable to a reasonable person, it follows that the trial court’s summary judgment for

the [plaintiff] was improper. We therefore remand the case to the trial court for its

determination, in light of this opinion, whether any of the information should be with-

held from disclosure because confidential.”).

       The Attorney General’s brief makes no attempt to distinguish the reasoning in

these cases, or assess their impact on the analysis required for negating, as a matter of

law, an element of the University’s cause of action.

       In support of the proposition that Industrial Foundation, on its face, simply fore-

closes the idea that the names of human research subjects in a social science experiment
                                             6
attempting to model the decision-making and behavior of terrorists, could fall within

the exemption of Section 552.101, the Attorney General cites two cases that apply the

Industrial Foundation test, one from a divided panel of this Court, in which the Texas

Supreme Court refused the writ “n.r.e.”, and years later explicitly disavowed the under-

lying reasoning, and one from the 5th Circuit applying Texas law. See Hubert v. Harte-

Hanks Tex. Newspapers, Inc., 652 S.W.2d 546 (Tex. App. - Austin 1983, writ ref’d n.r.e.);

Johnson v. Sawyer, 47 F.3d 716 (5th Cir. 1995). Both of these cases apply Industrial Foun-

dation after a trial on the merits, and do so in the context of discussing the relevant

evidence introduced by the parties. Hubert, 652 S.W.3d at 553-54 (Powell, J., dissenting)

(recounting detailed fact and opinion evidence introduced at a bench trial); id. at 551

(opinion by Shannon, J.) (distinguishing between categories of candidates established

by the evidence, and relying on alternative theories with respect to one of these catego-

ries); Johnson, 47 F.3d at 718-26 (describing testimony introduced at a bench trial).

      In Hubert, a divided panel of the Third Court held that the names of candidates

for president of Texas A&M University were not exempt from disclosure under Texas

Government Code Section 552.102 - a similar but distinct provision of the PIA. See

Tex. Gov’t Code § 552.102 (exempting from disclosure “information in personnel files,

the disclosure of which would constitute a clearly unwarranted invasion of personal

privacy”). Justice Shannon wrote an opinion for the Court, in which he agreed with the

intervenors/appellees that the “Industrial Foundation test for information deemed con-

fidential by law under [Section 552.101] . . . should apply also to [Section 552.102].”
                                            7
Hubert, 652 S.W.3d at 550. The opinion notes that the “basic question in determining

whether information should not be disclosed under [Sections 552.101 and 552.102] is

whether publication of the information would constitute an invasion of an individual’s

privacy,” and that employing a separate balancing test under Section 552.102, as urged

by the university, would “impart unnecessary complexity into judicial interpretation of

the statute.” Hubert, 652 S.W.3d at 550. Justice Phillips concurred in the judgment, and

agreed with Justice Shannon’s rejection of a balancing test, but wrote separately to em-

phasize that in interpreting Section 552.102, “we are not limited to a common law tort

recognized by judicial decision only,” a clear reference to Justice Shannon’s reliance on

Industrial Foundation. Hubert, 652 S.W.3d at 552 (Phillips, J., concurring). Justice Powers

dissented, arguing that a balancing test was appropriate, and that even whether or not

one was applied, it was plain that the evidence produced by the University at trial, in-

cluding fact and expert witnesses, established that disclosure would constitute an inva-

sion of privacy tort. Id. at 560-61. The Texas Supreme Court, operating under the

now-defunct writ system, refused the writ “n.r.e.”, meaning that the Court “was not

satisfied that the opinion of the Court of Civil Appeals in all respects has correctly

declared the law, but is of the opinion that the application presents no error which

requires reversal.". Tex. R. Civ. P. 483 (West 1946, repealed 1986). Many years later,

in Comptroller v. AG, the Texas Supreme Court explicitly disavowed the core reasoning

of the opinion - that the test for assessing privacy interests must be the same under

Section 552.101 and Section 552.102. Comptroller v. AG, 354 S.W.3d at 342 (citing Justice
                                            8
Powers’ dissent on the differences between Section 552.101 and Section 552.102 and

stating clearly: “We agree with Justice Powers.”). To the extent that the Attorney Gen-

eral wishes to rely here on the reasoning applied by the court in Hubert, that reasoning

has been disavowed by the Texas Supreme Court on two separate occasions, and does

not constitute either binding or persuasive authority on the correct application of In-

dustrial Foundation.

      In Johnson, the Fifth Circuit interpreted Industrial Foundation as a recognition, as a

matter of Texas common law, of the tort of public disclosure of private facts, as well as

a description of the elements of that tort, as recognized under Texas common law.

Johnson, 47 F.3d at 731. In applying these elements to the facts adduced at trial, the

court stated that there was “no evidence whatsoever that [the plaintiff’s] middle initial,

his age, his title at [the company where he worked] and his home address, or any of

these, were actually secret or concealed, or were regarded by him, or would be regarded

by the average person, as private or embarrassing or intimate.” Id. at 733 (emphasis

added). In fact, as the court went on to describe, there was evidence in the record that

indicated that such information was public and not concealed. Id. at 733-34. The court

further noted that “[o]f course, the publication of non-private information - e.g., a per-

son’s name or other identifying public facts about him - can invade the subject’s privacy

where it publicly ties that individual to some private occurrence that is intimate or em-

barrassing.” Id. at 734 (emphasis in original). The example given in the opinion is the

disclosure of the name of a person having a secret extramarital affair, but the private
                                            9
   information could just as easily be participation in a study where confidentiality was

   assured to the subjects in writing in advance. Id.; (informed consent notice provided to

   study participants, including the assurance that “[a]ll the information participants pro-

   vide to investigators as part of this research will be protected and held in confidence

   within the limits of law and institutional regulation . . . [w]e will not share any personal

   contact information”).

          In short, these cases simply do not support the idea that courts can or should

   assess privacy interests based simply on a comparison of the information at issue to the

   type of information that was found to be confidential in Industrial Foundation. Instead,

   these cases, like Cox, Comptroller v. AG, and Industrial Foundation itself, accept that Indus-

   trial Foundation announces a legal standard, not an exclusive list, and that such a standard

   needs to be applied based on particular facts that are often assessed after a trial on the

   merits. Simply asking whether disclosing the names of participants in a research study

   seems to be as bad as disclosing information about medical problems or a sexual assault

   is not sufficient to resolve the question as a matter of law. See Tyler, 2015 WL 410281,

   at *4 (summary judgment is properly denied when the movant does not “assert or prove

   facts necessary to establish” a claim).

III.   Consideration of additional legal arguments not raised or available below is
       proper in this case.

       The University is entitled to reversal in this case because the trial court erred in

   granting the Attorney General’s motion for summary judgment. Appellant Br. 11-13.

                                                10
In the alternative, the University has requested that this Court remand the case for the

separate reason that the trial court erred in applying an incorrect legal standard to eval-

uate the exemption codified at Texas Government Code Section 552.101. Appellant Br.

13-18. Specifically, the standard applied by the trial court was unnecessarily truncated

by focusing solely on Industrial Foundation, failing to take into account the University’s

First Amendment interest in academic freedom, and the public’s interest in having pub-

lic institutions conduct sound scientific research. Appellant Br. 13-18.

    The University’s arguments in this regard were not raised before the trial court, but

nevertheless should be considered here in light of the individual privacy interests at

stake in this litigation. See Comptroller v. AG, 354 S.W.3d at 341. The Texas Supreme

Court permitted just such leniency in Comptroller v. AG, a case in which the Court ruled

in favor of the Comptroller on grounds that she had expressly abandoned at oral argu-

ment. Id. at 340. In that case, the Court stressed that when the privacy rights of indi-

viduals are at stake, but those individuals are not parties to the litigation, “the im-

portance of protecting third parties’ interests makes judicial intervention proper,” even

when a state agency no longer presses a particular argument. Id. at 341. In conducting

this analysis, the Court cited favorably to several federal cases decided under an analo-

gous provision of the federal Freedom of Information Act (FOIA). Id. (quoting fa-

vorably Piper v. Dept. of Justice, 374 F. Supp. 2d 73, 78 (D.D.C. 2005): “[I]n certain FOIA

cases where the judgment will impinge on rights of third parties that are expressly pro-

tected by FOIA, such as privacy or safety, district courts not only have the discretion,
                                            11
but sometimes the obligation to consider newly presented facts and to grant [post-judg-

ment relief]”).

    Here, as in Comptroller v. AG, this Court can and should analyze all possible bases

for remanding this case to the trial court, including those that may have merit, but were

not raised below. See also Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010)

(trial court’s grant of summary judgment is reviewed de novo).

       Recent legislation also supports the University’s position, and acts of the legisla-

ture during the pendency of a case may be considered by the court. See Cox, 343 S.W.3d

at 116 (considering the text of a statute establishing an explicit PIA exemption for travel

vouchers of high-level state officials enacted five days after the Court of Appeals issued

its decision ordering disclosure of that information).

       Specifically, Section 2 of House Bill 1295, which was signed into law on June 19,

2015, with an effective date of September 1, 2015, amends Chapter 51 of the Texas

Education Code to add Section 51.955, which generally provides that a state agency

cannot enter into a research contract with an educational institution if the terms of the

contract would preclude public disclosure of the final data generated from the research..

Subsection (e) of this new section also provides that “[t]his section does not require the

public disclosure of personal identifying information or any other information the dis-

closure of which is otherwise prohibited by law.” Tex. H.B. 1295, 84th Leg., R.S.

(2015).



                                            12
       While perhaps not directly applicable to this situation, the statute indicates that

the Legislature recognizes and appreciates that the disclosure of personal identifying

information associated with publicly funded research is problematic and should be re-

stricted—so much so that even within legislation intended to expand disclosure require-

ments under the PIA, the legislature felt it necessary to expressly recognize and protect

personal identifying information in research from public disclosure. As in Cox, this

understanding is useful in shaping the Court’s view of how to interpret relevant exemp-

tions under the PIA. See Cox, 343 S.W.3d at 116 (“The Legislature has recognized the

importance of protecting physical safety, notwithstanding the mandate that courts con-

strue the PIA in favor of disclosure. . . . Several PIA exceptions are grounded in a

concern for physical safety, and the Legislature’s swift passage of an exception for in-

formation that would pose a ‘substantial threat of physical harm’ confirms the primacy

of this interest.”)

       Taking a broader view of the law in this area is favored by the Texas Supreme

Court’s recent pronouncements on privacy protections and the PIA in Cox and Comp-

troller v. AG, and a faithful application of these cases should result in a remand of this

case for a trial on the merits that will take into account all relevant legal interests.

                                        PRAYER

       The University asks that the Court reverse the trial court’s grant of summary

judgment to the Attorney General, and remand the case for further proceedings.

       Dated: July 1, 2015
                                              13
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

ROBERT O’KEEFE
Division Chief
Financial Litigation, Tax, and Charitable Trusts
Division

/s/ H. Melissa Mather
H. MELISSA MATHER
Assistant Attorney General
State Bar No. 24010216
Financial Litigation, Tax, and
Charitable Trusts Division
P.O. Box 12548/Mail Code 017-11
Austin, Texas 78711-2548
Telephone: (512) 475-4298
Facsimile: (512) 478-4013
melissa.mather@texasattorneygeneral.gov
Counsel for Appellants, The University of Texas System and
The University of Texas at Dallas




         14
                      CERTIFICATE OF COMPLIANCE

      In compliance with Texas Rule of Appellate Procedure 9.4(i)(2), this brief con-

tains 3359 words, excluding the portions of the brief exempted by Rule 9.4(i)(1).

                                  /s/ H. Melissa Mather
                                  H. MELISSA MATHER



                          CERTIFICATE OF SERVICE

      I hereby certify that on July 1, 2015, a true and correct copy of the Appellants’

Reply Brief was served via e-service and/or e-mail to the following:

      Kimberly L. Fuchs
      Chief, Open Records Litigation
      ADMINISTRATIVE LAW DIVISION
      P.O. Box 12548, Capital Station
      Austin, Texas 78711-2548
      kimberly.fuchs@texasattorneygeneral.gov
      Attorney for Appellee, Attorney General

      Marilyn Cameron
      18222 Outback Lakes Trail
      Humble, Texas 77346
      mizcameron@yahoo.com
      Intervenor/Appellee/Pro se

                                  /s/ H. Melissa Mather
                                  H. MELISSA MATHER




                                           15